 LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN61WE WILL NOTquestion or otherwise seek information from any employee inrespect to his membership or interest in any labor orgamaztlon in such manneras to interfere with, restrain,or coerce him in the exerciseof rightsguaranteedby the ActWE WILL offer to ClealonBray immediate and full reinstatement to his formeror substantially equivalentpositionwithout prejudice tohis seniority and otherrights andprivileges and makehim whole for any loss of pay he may havesuffered as a result of the discrimination against himWE WILL NOTby means of questioningor threats directedto employmenttenure orin anyother manner interferewith, restrain,or coerce employees inthe exercise of their rightto self-organization,to form, join,or assistany labororganization,to join or assistLine Drivers Local No 961,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America,to bargaincollectivelythrough representatives of their own choosing, to engagein concertedactivities for the purpose of collectivebargainingor other mutualaid or protection, or to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiring membershipin a labororganization as a condition of employment as authorized in Section8(a)(3) of the ActAll of our employeesare free to become, remain,or refrainfrom becoming orremainingmembers of anylabor organizationexcept tothe extentthat this rightmay be affectedby an agreementin conformitywith Section 8(a)(3) of the ActNEBRASKA, ILLINOIS, COLORADOExPREss, INc,D/B/A NATES TRUCK LINE, INc,EmployerDated-------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other materialLocal 19, International Brotherhood of Longshoremen, AFL-CIOandChicago Stevedoring Co., Inc.Cases Nos 13-CB-541and 13-CB-641November 12, 1959DECISION AND ORDEROn December 10, 1958, Trial Examiner Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices as alleged in theamended complaint, and recommending that the complaint be dis-missed in its entiretyThereafter, the General Counsel, the Respond-ent, and the Charging Party I filed exceptions to the IntermediateReport and supporting briefswThe amended complaint alleges,inter alga,that Respondent didand continues to refuse to bargain collectively with a voluntary asso-ciation (herein called the Association) by demanding as a conditionprecedent to signing the agreement with Chicago Stevedoring, a mem-ber of the Association, that it agree to grant to the Respondent juris-diction over work which that Company does not perform and thatsuch request has been repeatedly rejected1Hereinsometimescalled ChicagoStevedoring_425 NLRB No 1. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that an agreement signed by FrederickW. Turner, Jr., as the representative of the Association on May 17,1957, removed Chicago Stevedoring from the then current contractnegotiations and was an agreement to bargain concerning ChicagoStevedoring only at a later date.He further found that assuming,arguendo,and without deciding, that an association of employers didexist, there was no evidence that the Association thereafter requestedRespondent to bargain with the Association concerning ChicagoStevedoring.In the absence of any request by the Association, hefound that the Respondent did not refuse to bargain with the Asso-ciation on or after May 17,1957, and recommended that the complaintbe dismissed in its entirety. In view of this recommendation, theTrial Examiner found it unnecessary to determine either the appro-priate bargaining unit or the relationship of Chicago Stevedoring toWacker Warehouse.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case.2Because of the extent of our disagreement with the TrialExaminer, we make our own findings, conclusions, and order, asfollows :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChicago Stevedoring Co., Inc., is an Illinois corporation with itsoffice in Chicago, Illinois, where it is engaged in the stevedoring busi-ness.During the 12-month period ending June 30, 1958, it receivedapproximately $203,000 for services rendered to various companieswhich annually ship goods in value between two and three billiondollars directly from out of the State into the State of Illinois.Wefind that Chicago Stevedoring is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Actto assert jurisdiction herein.In the early part of May 1957, Chicago Stevedoring leased a por-tion of the Wacker Warehouse dock space as well as stevedoringequipment from Wacker Warehouse. As the office of Chicago Steve-doring is located away from the dock area, arrangement was made tohaveWacker Warehouse perform certain daily clerical duties forwhich Chicago Stevedoring pays a fixed rate per ton of marinefreight handled.The Respondent contends that because ChicagoStevedoring performs work formerly done by Wacker Warehouse2 The Charging Party's request for oral argument is hereby denied.The record and theexceptions and briefs,in our opinion,adequately present the issues and the positions ofthe parties. LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN63and leases its dock and equipment from Wacker Warehouse, ChicagoStevedoring and Wacker Warehouse constitute a single employer orthat Chicago Stevedoring is the successor to Wacker Warehouse.Wedo not agree.The record shows that neither corporation has anyfinancial interest in the other; no officer, stockholder, or director is thesame; there is no interchange of employees; different skills are exer-cised by the employees of each company ; and the only relationshipbetween the companies is that established by the written lease agree-ment.We find that Chicago Stevedoring exercises complete autonomyin using leased equipment and in dealing with its own employees. Onthis evidence and the record as a whole, we find that Chicago Steve-doring does business with Wacker Warehouse as an independentcontractor.H. THE RESPONDENT LABOR ORGANIZATIONLocal 19, International Brotherhood of Longshoremen, AFL -CIO,herein called the Respondent, is a labor organization within themeaning of the Act.III.THE APPROPRIATE UNITThe amended complaint alleges that Chicago Stevedoring is, andsinceMay 13, 1957, has been, a member of a voluntary associationcomprised of approximately 11 employers engaged in stevedoringoperations,' and that this Association on May 17, 1957, reached anagreement with the Respondent on,all terms relating to the wages,hours, and other conditions of employment of the employees in theappropirate associationwide unit, except with respect to the jurisdic-tion over the work to be handled by Chicago Stevedoring. The Re-spondent denies the existence of an employer association and thatthere has been multiemployer bargaining. It contends, in effect, thateach employer bargained individually as part of it group.There is no formally organized employer association.However, forthe past 20-25 years, all employers in the Chicago area engaged instevedoring operations have met together with the Respondent tonegotiate bargaining contracts.Near the expiration date of the con-tracts, negotiations have been initiated by the Respondent's asking allcompanies employing stevedores within the area to set a mutuallysatisfactory date for meeting to discuss the terms of a new contract.Prior to the established date, the employer representatives have mettogether and drafted a joint proposal which they submit at the firstmeeting with the Respondent, at which time each employer has re-ceived a copy of the Respondent's proposals.Thereafter, the em-3Maritime Services, Ltd. ; Interstate Contracting Corp. ; Chicago Stevedoring Co., Inc. ;Chicago Calumet Stevedoring Co.; Lake Michigan Corporation ; Seaway Stevedoring Co.;Time,Inc. ; The Tribune Co. ; Chicago Daily News;International Steamship Terminals ;and Great Lakes Stevedoring Co. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer representatives have met together,discussed the Respondent'sproposals,and determined,by majority vote, their position and courseof action.At subsequent meetingswith theRespondent,one of theemployer representatives has acted as the principal spokesman for thegroup.FrederickW. Turner,Jr., an attorney, appears to have per-formed this rule during the past few years.However, the recordshows that at times other company representatives have discussed,on behalf of the group,particular phases of the contract with theRespondent.Althoughthe companies had a unity of interest and one of theirrepresentatives acted as principal spokesman,there does not appearto have been an explicit understanding that their spokesman had theauthority to bind the others.Nevertheless, all employers have obvi-ously felt themselves bound by the final negotiations,since for a num-ber of years all contracts executed with the stevedoring companies inthat area have been uniform.The record shows that the stevedoringcompanies have joined together under one or more principal spokes-men for the purpose of advising and consulting among themselvesrespecting bargaining negotiations with the Respondent, and haveestablished, both among themselves and in their common negotiationswith the Respondent, a unity of action for arriving at the identicalcontract terms relating to wages, hours, and working conditions whicheach company's contract has contained.A health and welfare fundhas been established by the Respondent and these employers. Threetrustees from this employer group represent all the employers en-gaged in stevedoring in the Chicago area in the joint administrationof this fund with three trustees appointed by the Respondent.During the 1957 negotiations, the usual procedure as describedabove was followed.When the Respondent was notified on May 13,1957, that Chicago Stevedoring intended to engage in stevedoringoperations, it suggested that Company "join the other stevedoringcompanies in the current negotiations at the Federal MediationService offices," and the Companydid so.On May 17, theresults ofthe negotiations were embodied in a written agreement between the"Contracting Stevedoring Companies"and the Respondent, andsigned by Frederick W. Turner, Jr., "For the Companies." There-after, the Respondent executed identical individual contracts witheach of the stevedoring companies except Chicago Stevedoring, theCharging Party herein.Heretofore,the Respondent had alwaysexecuted such contract with all companies participating in thenegotiations.In the light of the foregoing facts and the record as a whole, we findthat the stevedoring companies associated themselves for the purposesof joint collectivebargaininginto a single multiemployer group, and LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN65such joint participation in negotiations, in our opinion, evinces anintent to be included in a multiemployer unit.4Accordingly, we find the following unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act : 5All employees of the members of the Association including the em-ployees of Chicago Stevedoring Co., Inc., who are engaged in all workaffecting, directly or indirectly, the following operations :(a)All fitting up, rigging up, and assembling of all cargoes;(b) all work from the hold of vessel, throughhouse to railroad car,truck, upper floors, in warehouse, to its final resting place in saidwarehouse, or in removing cargo from the warehouse, up to, on andinto the hold of the vessel, truck or car or vice versa; and(c) all winches, conveyances, or conveyors pertaining to (a) and(b) above;but excluding all clerical and professional employees, guards, housecheckers, and supervisors (superintendents, foremen, strawbosses,two or tow 6 board bosses, and gang leaders) as defined in the Act.IV. THE REFUSAL TO BARGAINWhen Chicago Stevedoring notified the Respondent on May 13,1957, of its intent to engage in stevedoring activities, formerly per-formed by Wacker Warehouse, and requested a contract, the Respond-ent invited it to join the other stevedoring companies in the currentnegotiations.At all subsequent negotiation meetings, Chicago Steve-doring was represented by its attorney, Frederick W. Turner, Jr.,who also represented several other stevedoring operations.Eventu-ally, at the May 17, 1957, meeting, agreement was reached on all issuesexcept one-and this issue related solely to Chicago Stevedoring andtheRespondent.At the suggestion of the conciliator from theFederalMediation Service, a memorandum of agreement was exe-cuted by Frederick W. Turner, Jr., for the Companies, with a para-graph, numbered 15, dealing with the remaining issue betweenChicago Stevedoring and the Respondent, which read as follows:Agreement with respect to Chicago Stevedoring Company onlyis subject to mutual agreement concerning the jurisdiction ofwork formerly at Wacker Warehouse, now at Chicago Stevedor-*United Productions of America,111 NLRB 390,393;Atlas StorageDivision, P & VAtlas Industrial Center,Inc.,112 NLRB 1175;AmericanPublishingCorporation, at at.,121 NLRB 115 (also see footnote 28 therein) ;andThe Evans Pipe Company,at at.,121 NLRB 15,and cases cited in footnote 16 therein.5 SeeEastern Massachusetts Street Railway Company,110 NLRB 1963; 235 F.2d 700.This exclusion is referred to in the contracts as both "two board bosses"and "towboard bosses." 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDing Company, handled by Local 19 under agreement expiringMay 15, 1957.Thereafter, the Respondent tendered contracts to all other employersin the Association, each contract containing identical provisions inaccordance with the terms of the memorandum of agreement andwhich were executed by the employers. Chicago Stevedoring has re-peatedly requested an identical contract, but the Respondent hasrefused to execute a contract with Chicago Stevedoring until certainassurances are made by Chicago Stevedoring and/or Wacker Ware-house with respect to work performed by the warehouse.The Trial Examiner found that the paragraph numbered 15, above,so far as Chicago Stevedoring was concerned, constituted an agree-ment to bargain at a later date, and entirely removed Chicago Steve-doring from the negotiations.We do not agree. The unequivocalterms of paragraph 15 reserve only the issue of work jurisdiction tobe "negotiated," and the clear implication is that the Respondent andChicago Stevedoring, as a member of the employer group, had agreedto all the terms established by the memorandum of agreement.Until 1953, Wacker Warehouse was engaged solely in operating alicensed, public warehouse recognizing the Miscellaneous Warehouse-men's Union, Local 781, as the representative of its warehousing em-ployees.In 1953, it took over an existing stevedoring operation whichhad. been operated on its dock by a tenant.In 1954, Wacker Warehouse negotiated a contract which it executedand returned to the Respondent with a letter purporting to confirman understanding allegedly reached between Respondent and theWarehousemen's Union, the bargaining representative of the ware-house employees, to the effect that Respondent's "work jurisdiction" 7was so modified that Wacker could continue its practice of usingmembers of the Warehousemen's Union, pursuant to its contract withtheir union, to move merchandiseafter it had been warehoused.Noreply was made by the Respondent to the confirmation letter or to therequest that it execute the exception, as submitted by Wacker Ware-house, in writing.However, its stevedoring employees continued towork under those exceptions.7Article I.The employerrecognizesLocal No. 19as the sole,exclusivebargaining representa-tive of all its Employees, with the exception of all clerical, professional, guards,housecheckers,supervisory employees(Superintendents,foremen, strawbosses, towboard bosses and gang leaders) who are engaged inallwork affectingdirectly orindirectlythe followingoperations(a) ...(b)All workfrom the holdof vessel, through house to car, truck or tipperfloors, in warehouse,to its final restingplacein said warehouse,or in removingcargo from the warehouse,tip to,and into thehold of thevessel,*truck or caror vice versa.*per letterattached[No letter attached] LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN67During the negotiations of the 1955 contract, the Respondent re-fused to put the exception to the contract in writing, but agreed topermit Wacker Warehouse to continue to operate as it had been. Some-time later in 1955, the Respondent struck V Tacker Warehouse to com-pel the assignment of the excepted work to stevedores.Respondentclaimed the right to move marine freightout ofthe warehouse afterithad been warehoused.Wacker Warehouse's contract with theWarehousemen covered all movements of freightafterithad beenwarehoused.In order to settle the strike, Wacker Warehouse wasforced to cease warehousing marine freight.Then, at the expirationof its 1955 contract with the Respondent, Wacker Warehouse decidedto confine its operations exclusively to operating a licensed, bondedwarehouse and discontinue stevedoring operations.Hearing of this decision, Marsh, an independent contractor whoperformed sales work for Wacker Warehouse as Well as for manyother warehousing operations in the Chicago area, and Johnson, aforeman of Wacker Warehouse's stevedoring operations, entered intoa contract with Wacker leasing a portion of the warehouse dock andequipment to engage in the stevedoring business.Thus, the controversy which caused Wacker Warehouse to discon-tinue stevedoring operations was the "work jurisdiction issue" re-ferred to in the May 17 memorandum of agreement between theAssociation and the Respondent.As a condition of signing the con-tract with Chicago Stevedoring, the Respondent insisted that assur-ance be obtained from Wacker Warehouse that it would grant toChicago Stevedoring, or, at Wacker's option, to any other firm undercontract with the Respondent, the work of moving marine freightout ofthe warehouse." If performed by Chicago Stevedoring this8 The following letter was prepared by Friedman,counsel for Respondent, to be executedbyWacker Warehouse and approved by ChicagoStevedoring,and returned to him, atwhich time,he agreed,the Respondent would tender the contractto ChicagoStevedoring.The letter was not signed by either Wacker Warehouse or Chicago Stevedoring.OCTOBER 10, 1957.LOCAL 19,INTERNATIONAL BROTHERHOODOF LONGSHOREMEN,AFL-CIOChicago, IllinoisGENTLEMEN : As we previously advised you, Wacker Warehouse, Inc. is presentlyhaving all of its marine work handled by Chicago Stevedoring Co., Inc.We are awarethat your union and Chicago Stevedoring Co., Inc. have been discussing a contract forseveral months without any agreement having been reached.For business reasons ofour own we are vitally interested in good contractual relations being established be-tween your union and Chicago Stevedoring Co., Inc. of the earliest possible date.Accordingly, after consulting with Chicago Stevedoring Co., Inc., we make the follow-ing representation and commi-ttment to you, as an inducement to you to accept thecontract offer of Chicago Stevedoring Co., Inc.Wacker Warehouse Co., Inc. will continue in the future to contract exclusively withChicago Stevedoring Co., Inc., or, at its option with any other stevedoring contractorwhich is under contract with your union for the handling of all marine work. Thisof course includes all work coming within the terms of Article I of the Articles ofAgreement to be entered into between Chicago Stevedoring Co., Inc. and your union.It is expressly understood that the foregoing includes all types and classes of workpresently being performed by your union at the premises occupied by Wacker Ware-house Co., Inc. and/or Chicago Stevedoring Co. such as, for example, all movement 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork would have fallen within the coverage of the contract proposedto Chicago Stevedoring by the Respondent.The General Counsel contends that the insistence by the Respondentthat any contract with Chicago Stevedoring include the assurance thatthe work jurisdiction provision in the contract will be interpreted toinclude work which has heretofore been performed by another em-ployer's employees is outside the scope of "mandatory bargaining"and therefore a refusal to bargain within the meaning ofBorgTVarner.°In that case, the Supreme Court held that the refusal tosign a contract unless it contained certain clauses dealing with mattersoutside the category of subjects specified by the statute, i.e., "wages,hours, and other conditions of employment," was a refusal to bargainon the mandatory or statutory subjects. Insistence on such clauseswas held tantamount to a refusal to bargain on those subjects onwhich the law requires bargaining because the statute requires theexecution of a written contract incorporating any agreement reachedon such mandatory subjects, if requested by either party.Clearly,the scope of another employer's operation, or the terms and conditionsof employment of another employer's employees who are themselvesoutside the bargaining unit, are not proper subjects for mandatorybargaining.The Respondent contends that the proposed work jurisdiction wasmerely a demand that the Respondent's memberscontinueto performthe sought-after work. Implicit in this contention is the claim thattheir members were, in fact, removing warehoused marine freight tocars and trucks from its final resting place in Wacker Warehouse.The record does not support the Respondent's claim.A strike hadbeen called by Respondent to compel Wacker Warehouse to use mem-bers of the Respondent to perform work which, under its contractwith the Warehousemen's Union, was being performed by membersof the Warehousemen's Union. In order to settle the strike, WackerWarehouse agreed not to, and after the settlement did not, warehouseofmarine merchandise in, into, about and out of any of the foregoing premises, orfrom the said premises to truck, rail car or marine transportation,regardless ofwhether such merchandise is in the custody of Wacker Warehouse.Co., Inc. forstorage, warehouse,or other purposes,or in the custody of Chicago Stevedoring Co.,Inc. (or any other stevedoring contractor as set forth-herein above).We have advised Chicago Stevedoring Co., Inc. of the foregoing,and that Companyhad affixed its signature hereto to indicate its express understanding that the workhereinabove described is within the terms of Article I of the Articles of Agreement.Very truly yours,WACKER WAREHOUSE Co., INC.By -----------------------------Accepted:PresidentChicago Stevedoring Co., Inc.By --------------------------PresidenteWhile this letter seems to assume that the work of transfer of freightfromthe ware-house was currently being performed by stevedores of Chicago Stevedoring,it is clearfrom the record,as noted above,that no such work was being done by any employees.N.L.R.B. v.WoosterDivision of Borg-Warner Corporation,356 U.S. 342. LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN69.any marine freight.The record shows that, after the strike, whenChicago Stevedoring unloaded marine freight, it was moved fromthe dock directly to the cars and trucks through the warehouse, with-out coming to rest in the warehouse.Thus the evidence clearly establishes that the respondent is and,has been insisting as a condition precedent to the execution of anycontract with Chicago Stevedoring that it furnish a guarantee in theform described above, by Wacker Warehouse of the Respondent'sijurisdiction over work not heretofore performed by the employees ofChicago Stevedoring nor, since the strike settlement, by the employees.ofWacker Warehouse, to wit, the moving of marine freight intotrucks and carsafterit has been warehoused by Wacker Warehouse..Chicago Stevedoring has repeatedly told the Respondent that it wasimpossible for it to give such a guarantee as requested by theRespondent.The fact that the consummation of bargaining with Chicago Steve-doring wasconditioned by Respondent upon the furnishing of a guar-antee which could come only from Wacker, another employer, notsubject tothe control of Chicago Stevedoring, is in itself sufficientreason to find that the Respondent failed to discharge its statutorybargaining obligations.Moreover, even if we assume that Chicago Stevedoring might haveprevailed upon Wacker Warehouse to furnish such guarantee to theRespondent, we would still find that the Respondent has violatedSection 8(b) (3) of the Act by conditioning its contract with Chicago.Stevedoring upon obtaining a commitment from Wacker regardingfuture workassignmentswhich would have impinged upon the termsof the existing contract between Wacker and its employees. Such a_commitment would necessarily have involved recognition of the Re-spondent by Wacker for purposes of regulating the condition of work,of its employees,even though the Respondent did not represent suchemployees.Thus, compliance with Respondent's "work jurisdiction"'demand would have required Wacker to engage in an unfair labor-practice-recognition of a minority union.10Accordingly, the Board finds that the Respondent on May 17, 1957,.and thereafter, refused to bargain with the Association in violationof 8(b) (3) of the Act by refusing to execute a contract covering.Chicago Stevedoring because of its insistence that such contract en--compass thework jurisdiction guarantee described above.CONCLUSIONS OFLAW1.Chicago Stevedoring Co., Inc., is engaged in commerce withiithe meaning of Section 2(6) and (7) of the Act.io SeeTexlite,Inc.,119 NLRB 1792.535828-60-vol. 125-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Local 19, International Brotherhood of Longshoremen, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.3.All employees of the members of the Association (MaritimeServices, Ltd., Interstate Contracting Corp., Chicago StevedoringCo., Inc., Chicago Calumet Stevedoring Co., Lake Michigan Corpora-tion, Seaway Stevedoring Co., Time, Inc., The Tribune Co., ChicagoDaily News, International Steamship Terminals, Great Lakes Steve-doring Co.) who are engaged in all work affecting, directly or in-directly, the following operations :(a) all fitting up, rigging up, and assembling of all cargoes;(b) all work from the hold of vessel, through house to railroad.car, truck, or upper floors, in warehouse, to its final resting place insaid warehouse, or in removing cargo from the warehouse, up to, onand into the hold of the vessel, truck, or car or vice versa; and(c)allwinches, conveyances, or conveyors pertaining to (a) and(b) above;,excluding all clerical or professional employees, house checkers,guards, and supervisors (superintendent, foremen, strawbosses, two(or tow) board bosses, and gang leaders) as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.The Respondent is, and at all time material herein, has beenthe exclusive representative of the employees in the appropriate unit.for the purposes of collective bargaining within the meaning of Sec-tion 9 (a) of the Act.5.By refusing to bargain for an appropriate unit, the Respondenthas engaged in and is engaging in an unfair labor practice within themeaning of Section 8(b) (3) of the Act.6.The aforesaid unfair labor practice is an unfair labor practice;affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondents have refused to bargain withthe Association, in its failure to execute an agreement with Chicago:Stevedoring Co., Inc., we shall order the Respondent to cease and de-;-sistfrom engaging in such unlawful conduct, and to take certainaffirmative action designed to effectuate the policies of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 19, Inter- LOCAL 19, INT'L BROTHERHOOD OF LONGSHOREMEN71national Brotherhood of Longshoremen, AFL-CIO, and its officers,representatives, successors, assigns, and agents, shall:1.Cease and desist from insisting, as a condition precedent to exe-cuting a collective-bargaining agreement including Chicago Stevedor-ing Co., Inc., covering employees in the unit found appropriate inparagraph numbered 3 of the Conclusions of La%v, that WackerWarehouse guarantee that any work of transferring freight from itswarehouse would fall within the jurisdiction of the Respondent, to theexclusion of any employees of Warehouse.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request of Frederick W. Turner, Jr., spokesman for theAssociation, or of Chicago Stevedoring Co., Inc., execute a contractwith Chicago Stevedoring Co., Inc., pursuant to the agreement ofMay 17, 1957, identical to the contract executed by Respondent withother members of the Association, effective from May 16, 1957, toand including May 15, 1960.(b)Upon request, bargain collectively with the Association on thebasis of the aforesaid appropriate unit and subject to the provisionsof Section 9 (a) of the Act, with respect to rates of pay, wages, hoursof employment, or other terms and conditions of employment, and ifan understanding is reached, embody such understanding in a signedstatement.(c)Post in conspicuous places in its business office and meetinghalls copies of the notice attached hereto marked "Appendix." 11Copies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, shall, after being duly signed by the Respond-ent's representative, be posted by it immediately upon receipt thereof,and be maintained -by it for 60 consecutive days thereafter in con-spicuous places, including all places where notices to members of theRespondent are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notice is not altered, defaced,.or covered by any other material.(d)Additional copies of said notice, to be furnished by the Re-gional Director for the Thirteenth Region, shall, after being dulysigned by the Respondent's representative, be returned to the RegionalDirector for posting at the premises of each of the employers foundherein to be members of the Association, if willing, for 60 consecutivedays, in places where notices to employees are customarily posted.(e)Notify the Regional Director in writing, within 10 days fromthe date of this Decision and Order, what steps the Respondent hastaken to comply herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order." 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF LOCAL 19, INTERNATIONAL BROTHERHOODOF LONGSHOREMEN, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :AVE WILL, upon request, execute the contract agreed upon withthe employer Association, with Chicago Stevedoring Co., Inc., amember of the Association, and no longer insist upon any un-lawful condition precedent.AVE WILL, upon request, bargain collectively with the Associa-tion of employers engaged in stevedoring operations in theChicago area as the bargaining representative of the employeesin the unit described below, and, if an understanding is reached,,embody such understanding in a signed agreement.The appropriate bargaining unit is:All employees of the members of the Association,* includingthe employees of Chicago Stevedoring Co., Inc., who are engagedin all work affecting, directly or indirectly, the followingoperations:(a) all fitting up, rigging up, and assembling of all cargoes;(b) all work from the hold of vessel, through house to car,truck, or upper floors, in warehouse, to its final resting place insaid warehouse, or in removing cargo from the warehouse, up to,.on and into the hold of the vessel, truck or car or vice versa; and(c) all winches, conveyances, or conveyors pertaining to (a) or(b) above;but excluding all clerical and professional employees, guards,house checkers, and supervisors (superintendents, foremen, straw-bosses, two (or tow) board bosses, and gang leaders) as definedin the Act.LOCAL19,INTERNATIONALBROTHERHOOD OFLONGSHOREMEN,AFL-CIO,LaborOrganization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial."Maritime Services,Ltd. ; Interstate Contracting Corp. ; Chicago Stevedoring Co., Inc. ;Chicago Calumet Stevedoring Co.; Lake Michigan Corporation;Seaway Stevedoring Co.Time,Inc. ; The Tribune Co.; Chicago Daily News;Great Lakes Stevedoring Co.; andInternational Steamship Terminals.